
	
		II
		110th CONGRESS
		1st Session
		S. 1480
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  payment of a monthly stipend to the surviving parents (known as Gold
		  Star parents) of members of the Armed Forces who die during a period of
		  war.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Star Parents Annuity Act of
			 2007.
		2.Special pension
			 for Gold Star parents
			(a)Special
			 Pension
				(1)In
			 generalChapter 15 of title 38, United States Code, is amended by
			 adding at the end the following new subchapter:
					
						VSpecial pension
				for Gold Star parents
							1571.Gold Star
				parents
								(a)The Secretary
				shall pay monthly to each person who has received a gold star lapel button
				under section 1126 of title 10 as a parent of a person who died in a manner
				described in subsection (a) of that section a special pension in an amount
				determined under subsection (b).
								(b)The amount of
				special pension payable under this section with respect to the death of any
				person shall be $125 per month. In any case in which there is more than one
				parent eligible for special pension under this section with respect to the
				death of a person, the Secretary shall divide the payment equally among those
				eligible parents.
								(c)The receipt of
				special pension under this section shall not deprive any person of any other
				pension or other benefit, right, or privilege to which such person is or may
				hereafter be entitled under any existing or subsequent law. Special pension
				under this section shall be paid in addition to all other payments under laws
				of the United States.
								(d)Special pension
				under this section shall not be subject to any attachment, execution, levy, tax
				lien, or detention under any process whatsoever.
								(e)For purposes of
				this section, the term parent has the meaning provided in section
				1126(d)(2) of title
				10.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 15 of
			 such title is amended by adding at the end the following:
					
						
							SUBCHAPTER V—SPECIAL PENSION FOR GOLD
				STAR PARENTS
							1571. Gold Star
				parents.
						
						.
				(b)Effective
			 DateSection 1571 of title 38, United States Code, as added by
			 subsection (a), shall take effect on October 1, 2007.
			
